Case: 12-14481   Date Filed: 07/12/2013   Page: 1 of 5




                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 12-14481
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 6:11-cr-00077-ACC-GJK-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

ADAM BOSWELL,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                              (July 12, 2013)

Before TJOFLAT, MARTIN and FAY, Circuit Judges.

PER CURIAM:
               Case: 12-14481      Date Filed: 07/12/2013    Page: 2 of 5


      Adam Blake Boswell appeals his convictions for six counts of wire fraud, in

violation of 18 U.S.C. § 1343, and two counts of transportation of property

obtained through fraud, in violation of 18 U.S.C. § 2314. He presents one issue:

whether the District Court committed plain error in failing to enter a judgment of

acquittal sua sponte at the close of all the evidence.

      Ordinarily, we review de novo whether sufficient evidence supports a

conviction, drawing all reasonable factual inferences from the evidence in favor of

the verdict. United States v. Beckles, 565 F.3d 832, 840 (11th Cir. 2009).

Evidence is sufficient if a reasonable trier of fact could find that it established guilt

beyond a reasonable doubt. Id. However, where, as here, the defendant

unsuccessfully moves for a judgment of acquittal at the close of the Government’s

case in chief, then presents evidence in his own defense and thereafter fails to

renew the motion for judgment of acquittal, we will reverse his conviction only if

there is a “manifest miscarriage of justice,” such that “the evidence on a key

element of the offense is so tenuous that a conviction would be shocking.” United

States v. Schier, 438 F.3d 1104, 1107 (11th Cir. 2006) (quotation omitted).

Moreover, where the defendant raises a sufficiency argument on appeal that was

not specifically raised below, we review that issue for plain error. United States v.

Joseph, 709 F.3d 1082, 1103 (11th Cir. 2013). Plain error is: (1) an error; (2) that

is plain; and (3) affects substantial rights; but only if (4) the error seriously affects


                                            2
               Case: 12-14481      Date Filed: 07/12/2013     Page: 3 of 5


the fairness, integrity, or public reputation of judicial proceedings. United States v.

Turner, 474 F.3d 1265, 1275 (11th Cir. 2007).

      Wire fraud is a crime which punishes anyone who:

              having devised or intending to devise any scheme or
              artifice to defraud, or for obtaining money or property by
              means of false or fraudulent pretenses, representations, or
              promises, transmits or causes to be transmitted by means
              of wire . . . communication in interstate or foreign
              commerce, any writings, signs, signals, pictures, or
              sounds for the purpose of executing such scheme or
              artifice . . . .

18 U.S.C. § 1343. The elements of wire fraud are thus: (1) intentional

participation in a scheme to defraud, and (2) the use of interstate wires in

furtherance of the scheme. United States v. Maxwell, 579 F.3d 1282, 1299 (11th

Cir. 2009).

      It is also illegal for a person to “transport[], transmit[], or transfer[] in

interstate or foreign commerce any goods, wares, merchandise, securities or

money, of the value of $5,000 or more, knowing the same to have been stolen,

converted or taken by fraud . . . .” 18 U.S.C. § 2314. Even though it is not

explicitly stated in the statute, it is also a violation of § 2314 to cause the

transportation of a qualifying good or item. United States v. Block, 755 F.2d 770,

774 (11th Cir. 1985).

      The fraud underpinning Boswell’s convictions in this case occurred through

his participation on eBay. In March 2008, eBay user “goingfast3,” which was

                                            3
              Case: 12-14481     Date Filed: 07/12/2013    Page: 4 of 5


registered to Boswell, listed 110 groups of Krugerrand gold coins for auction.

Boswell received payment from the auction winners and spent their money, but he

did not send them the coins.

      In appealing his convictions for the § 2314 offenses, Boswell only argues

that there was insufficient evidence linking him to the fraud. He correctly observes

that none of his victims saw him in person. He ignores, however, the evidence that

he used the proceeds of the fraud to purchase real estate. Since the jury was

entitled to rely on such evidence, he has not demonstrated that a manifest

miscarriage of justice would result if we affirmed § 2314 convictions.

      As to the § 1343 wire fraud offenses, Boswell argues, for the first time on

appeal, that there was not enough evidence to establish that he intended to defraud

the victims, because the victims never actually sent him any money. The act

constituting the wire fraud was Boswell’s inducement of the victims’ electronic

bids through a fraudulent listing on eBay, a website where users can list items for

auction and other users can place electronic bids on those items. By listing South

African gold Krugerrands for auction, Boswell solicited bids, and the high bidder

expected to receive the coins. The fact that Boswell did not have the coins, or, if

he did, that he did not intend to send the coins to the victims, was established by

the testimony and evidence of numerous other victims who bid on Boswell’s eBay

auctions during the same time period. The fact that one witness testified that he


                                          4
              Case: 12-14481     Date Filed: 07/12/2013   Page: 5 of 5


received Krugerrands bought from Boswell in an eBay auction a month earlier

failed to establish that the jury’s verdicts were not based upon inferences

reasonably drawn from the evidence. In sum, sustaining the § 1342 convictions

would not result in a manifest miscarriage of justice.

      AFFIRMED.




                                          5